378 B.R. 858 (2007)
In re Michael GOLDSTEIN and Bridget Agabra Goldstein, dba Goldstein's Bagel Bakery, dba Everything Home, Debtors.
No. LA 07-11878 SB.
United States Bankruptcy Court, C.D. California, Los Angeles Division.
May 3, 2007.
Rebecca J. Thyne, Lagerlof, Senecal, Gosney & Kruse LLP, Pasadena, CA, for Debtor Michael Goldstein.
Sterling Myers of Helms and Myers, for Debtor Bridget C. Goldstein.
ORDER AUTHORIZING EMPLOYMENT OF LAGERLOF, SENEGAL, GOSNEY & KRUSE, LLP AS DIVORCE ATTORNEYS TO MICHAEL GOLDSTEIN
SAMUEL BUFFORD, Bankruptcy Judge.
Debtors' motion for leave to employ LAGERLOF, SENECAL, GOSNEY & KRUSE, LLP ("LAGERLOF") as divorce attorney to MICHAEL GOLDSTEIN ("MICHAEL") came on for hearing at the date, time and place set forth above.
David A. Tilem appeared on behalf of the Debtors in support of the motion. Alvin Mar appeared on behalf of the Office of the United States Trustee. There were no other appearances.
Based on the arguments of counsel and good cause appearing therefore:
IT IS HEREBY ORDERED:
1. Debtors are authorized to employ LAGERLOF under the terms and conditions set forth in the motion;
2. Employment of LAGERLOF is effective as of the Petition filing date;
3. LAGERLOF is authorized to do monthly draw-downs pursuant to the Professional Fee Statement procedure as established by the Office of the United States Trustee;
4. Once the retainer has been exhausted, LAGERLOF is authorized to handle subsequent invoices pursuant to the Professional Compensation Notice Procedure set forth in the motion.
5. The court reserves jurisdiction to explain further its ruling.